Exhibit 10.21

 

EXECUTION COPY

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (the “Agreement”) is made and entered into as of
this 7th day of May, 2004, by and among Kenneth L. Manley (“Shareholder”), Life
Quotes Acquisition, Inc., a Delaware corporation (the “Company”) and
Quotesmith.com Inc., a Delaware corporation (the “Parent”).

W I T N E S S E T H

WHEREAS, Life Quotes, Inc., a Michigan corporation (the “Seller”), the Company,
the Parent and the Shareholder have entered into an Asset Purchase Agreement
dated as of January 31, 2004 (“APA”), pursuant to which the Seller and the
Shareholder have agreed to sell to the Company substantially all of the assets
of the Seller;

WHEREAS, an affiliate of Shareholder is selling certain real estate to the
Company (the “Real Estate”) in connection with the APA pursuant to a Real Estate
Purchase Agreement (the “Real Estate Agreement”);

WHEREAS, Shareholder is the sole shareholder of the Seller, and will therefore
receive a direct and substantial economic benefit from the sale of the assets of
the Seller to the Company pursuant to the APA and the Sale of the Real Estate to
the Company pursuant to the Real Estate Agreement;

WHEREAS, Shareholder, Parent and the Company agree that the assets being
acquired by the Company from Seller under the APA and the Real Estate under the
Real Estate Agreement would be of little or no value unless Shareholder is
restricted from competing with the Company and the Parent as herein provided;
and

WHEREAS, it is an express condition precedent to the Company’s and the Parent’s
respective obligations under the APA that Shareholder execute and deliver this
Agreement and Shareholder is executing and delivering this Agreement in
satisfaction of such condition precedent.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto (intending to be legally bound) hereby
agree as follows:

1.    Non-Competition.

(a)   Shareholder acknowledges and agrees that (1) the business being acquired
by the Company from the Seller pursuant to the APA is the “Business” as defined
in the APA; (2) the Business territory is comprised of all fifty states of the
United States of America (the “Territory”); and (3) the Company and the Parent
will suffer substantial and irreparable harm in the event Shareholder and his
affiliates (as defined by the rules and regulations of the United States
Securities and Exchange Commission) should enter into competition with the
Company or the Parent or disclose any of the affairs of the Company, the Parent,
the Seller or of Shareholder relating to the Business to any third parties.
Accordingly, and in order to induce the Company and the Parent to enter into the
APA and to consummate the transactions contemplated thereby, Shareholder hereby
agrees on his own behalf and that of his affiliates that from the date hereof
until the date which is three (3) years after the date hereof (the “Term”) that
he and his affiliates:

(i)    will not, directly or indirectly, whether as an officer, manager,
director, consultant (independent or otherwise), agent, employee, partner,
shareholder, participant, member, owner or otherwise, engage in nor, participate
in, become associated in any manner whatsoever or have any financial interest in
or aid or assist in any person or entity in the conduct of, or otherwise engage

 

1

--------------------------------------------------------------------------------


 

 

in any aspect or segment of the Business (except as expressly permitted by the
APA) or any other business which competes with the Business in the Territory;

(ii)   will not, directly or indirectly, interfere with, disrupt, or attempt to
disrupt or induce, persuade or entice, any past, present, or prospective
relationship, contractual or otherwise, between the Company or the Parent and
any insurance company, insurance agent, insurance provider, landlord, dealer,
distributor, agent, principal, customer, supplier or employee of the Company or
Parent;

(iii)  will not, directly or indirectly, call on, employ, engage or solicit the
employment or engagement by others of any employee or former employee of the
Company, the Parent or the Business or otherwise encourage any employee or
independent contractor of parent or company to terminate his or her employment
with parent or company or to enter into employment with any person or entity, as
the case may be, unless such employee or former employee has not been employed
by the Company, the Parent or the Business, as the case may be, for a period in
excess of twelve (12) months; and

(iv)  will not, directly or indirectly, slander, libel, disparage or through any
other means take any action which is intended to be or might be negative or
detrimental to the Company, the Parent, the Business or the Company’s or
Parent’s respective assets, business, personnel, prospects or operations,
including but not limited to making comments on any internet “Message Board” or
website or similar service or means of communication.

(b)   Shareholder acknowledges that the restricted period of time (three years),
geographical area (Territory) and line of business (Business) under Section 1(a)
hereof are reasonable, in view of the nature of the Business, the Shareholder’s
knowledge of the Business, as well as the fact that Shareholder and his
affiliates received a substantial portion of the consideration paid under the
APA and the Real Estate Agreement. Notwithstanding the foregoing, if any
provision, or any part hereof, of this Section 1 is held to be unenforceable
because of the duration thereof, the area covered thereby or with respect to any
particular activity, the parties agree that the court making the determination
shall have the power to reduce the duration or the scope of such provision, or
to delete specific words or phrases, and in its reduced or amended form, such
provision shall then be enforceable and be enforced.

(c)   Shareholder and his affiliates intend to, and do hereby, confer
jurisdiction to enforce the covenants contained in this Section 1 upon the
courts of (i) any jurisdiction within the State of Illinois or (ii) if
Shareholder or his affiliates is alleged to be competing with the Company or the
Parent or otherwise acting in violation of this Section 1 in any other
jurisdiction, then in any other jurisdiction in which such alleged competition
or action takes place. If the courts of any one or more of such jurisdictions
shall hold such covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, such determination shall not bar or in any way affect the
right of the Company or the Parent to the relief provided above in the courts of
any other jurisdiction in which such covenants may be enforced as provided
herein, as to breaches of such covenants in such other respective jurisdictions,
the above covenants as they relate to each jurisdiction being, for this purpose,
severable in diverse and independent covenants.

(d)   Section 7.4(d) of the APA provided that Shareholder, together with certain
affiliates of Shareholder, may sell life insurance products so long as all such
insurance products are placed directly through the Parent, the Company, or their
respective affiliates, in accordance with the terms of an Agency Agreement in
the form attached as Exhibit K to the APA. The parties to this Agreement
acknowledge and agree that Shareholder shall not be in violation of this
Agreement so long as Shareholder and his affiliates comply with the terms and
conditions of Section 7.4(d) of the APA and any such Agency Agreement entered
into pursuant thereto.

 

2

--------------------------------------------------------------------------------


 

2.    Nondisclosure.

Except with the prior written consent of the Company or the Parent in each
instance, Shareholder shall not disclose, use, publish, or in any other manner
reveal, directly or indirectly, at any time during or after the term of this
Agreement, any “Confidential Information” relating to (a) the Business or assets
acquired by the Company from the Seller or (b) the Company, Parent or any
parent, subsidiary or affiliate thereof. Confidential Information shall include,
but shall not be limited to, information or data relating to (i) the Business,
operations, systems, services, know-how, trade secrets, dealer, potential and
actual distributor and customer lists, pricing policies, operational methods,
marketing plans, product plans, acquisition plans, design and design projects,
technical or non-technical data, formulas, patterns, compilations, programs,
inventions and research projects and all other plans of the Company or the
Parent or which are embodied in the Assets acquired pursuant to the APA, and
(ii) the business, operations, personnel, activities, financial affairs, and
other information relating to the Company or the Parent and their respective
customers and employees; provided, however, Confidential Information shall not
include any information that Shareholder can demonstrate: (a) is generally
publicly available, (b) is obtained from a source other than the Company, Parent
or Seller, which source is not under a confidentiality obligation to the
Company, Parent or Seller; or (c) is legally required to be disclosed, after
giving prior written notice to the Company and Parent.

3.    Remedies for Certain Breaches.

If Shareholder or his affiliates commits a breach, or threatens to commit a
breach, of any of the provisions of Section 1 or Section 2, the Company and the
Parent shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others, and shall be severally enforceable,
and all of which rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available under law or in equity to the
Company and the Parent:

(i)    the right and remedy to have the provisions of Section 1 and/or Section 2
enforced by any court of competent jurisdiction by injunction, restraining
order, specific performance or other equitable relief in favor of the Company
and the Parent, it being acknowledged and agreed that any breach or threatened
breach of Section 1 and/or Section 2 by Shareholder will cause irreparable
injury to the Company and the Parent and that money damages will not provide an
adequate remedy to the Company or the Parent; and

(ii)   the right and remedy to require Shareholder or his affiliates to account
for and pay over to the Company all compensation, profits, monies, accruals,
distributions, increments or other benefits (collectively, “Benefits”) derived
or received by Shareholder or his affiliates as the result of any transaction
constituting a breach of any of the provisions of Section 1 and/or Section 2 and
Shareholder or his affiliates hereby agree to account for such Benefits and pay
over all such Benefits to the Company.

4.    Survivability; Affiliates.

For purposes of Section 1, 2, 3 and 7(b), the “Company” and the “Parent” shall
be deemed to include any of their respective affiliates. The rights and remedies
of the Company and the Parent pursuant to Section 3 of this Agreement shall
survive the expiration of this Agreement with regard to any breach of the
obligations of Shareholder under (a) Section 1 that occurs prior to the
expiration of the Term or (b) Section 2.

5.    Assignment.

The Company shall have the right to assign its rights under this Agreement in
connection with any sale or disposition of all or substantially all of the
assets of the Company or any merger or consolidation of the Company.

 

 

3

--------------------------------------------------------------------------------


 

6.    Notices.

All notice, request, instruction, correspondence, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally with receipt acknowledged or sent by
registered or certified mail, postage prepaid and return receipt requested to
the address shown below unless changed by notices given as herein provided:

(a)  if to the Shareholder, to:





Kenneth L. Manley
758 Soda Creek Drive
Evergreen, Colorado 80439

 

 

Facsimile:

(800) 690-6550

 

with a copy to:





Welborn, Sullivan, Meck & Tooley,
P.C. 821 17th Street
Suite 500
Denver, Colorado 80202

 

 

Facsimile:

(303) 832-2366

Attention:

John F. Meck

 

(b) if to the Company or to Parent, to:





Quotesmith.com Inc.
8205 South Cass Avenue, No. 102
Darien, Illinois 60561

 

 

Facsimile:

(630) 515-0276

Attention:

Robert S. Bland, Chairman, 
Chief Executive Officer and President

 

with a copy to:





Duane Morris LLP
227 West Monroe Street
Suite 3400
Chicago, Illinois 60606

 

 

Facsimile:

(312) 499-6701

Attention:

David J. Kaufman

 

7.    Miscellaneous.

 

(a)   This Agreement and the APA constitute the sole and entire agreement
between the Shareholder, the Parent and the Company with respect to the matters
referred to herein and shall not be altered, modified or amended except by
written instrument signed by the party against whom such alteration,
modification or amendment is sought to be enforced.

 

(b)   This Agreement shall inure to the benefit of, and be binding upon (i) the
parties hereto, (ii) the heirs, administrators, executors and personal
representatives of Shareholder, (iii) the Company, the Parent and their
respective affiliates, as set forth in Section 4 and (iv) the respective
successors and permitted assigns of the Company and the Parent, as provided for
herein.

 

(c)   The Section headings appearing in this Agreement are for purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 

(d)   It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by that same party.

 

 

4

--------------------------------------------------------------------------------


 

(e)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois applicable to a contract executed and performed in
such State without giving effect to the conflicts of laws principles thereof. If
any provisions of this Agreement as applied to any part or to any circumstances
shall be adjudged by a court to be invalid or unenforceable, the same shall in
no way affect any other provision of this Agreement, the application of such
provision in any other circumstances or the validity or enforceability of this
Agreement.

[Signature page follows]

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

/s/  KENNETH L. MANLEY

 

 

Kenneth L. Manley

 

 

 

 

LIFE QUOTES ACQUISITION, INC.

 

 

 

 

 

 

 

By

/s/  ROBERT S. BLAND 

 

 

Robert S. Bland, President

 

 

 

 

QUOTESMITH.COM INC.

 

 

 

 

 

 

 

By

/s/  ROBERT S. BLAND 

 

 

Robert S. Bland, President

 

 

 

 

6

--------------------------------------------------------------------------------